Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Katterle on 7/8/2022.

The application has been amended as follows: 
Claim 23 (Currently Amended): A method for cosmetic treatment of skin of a subject, comprising:
providing a skin illumination device having a panel with a matrix of LEDs configured to generate light in near-infrared range;
applying the panel of the skin illumination device to epidermis of the subject;
operating the skin illumination device to generate light in a near-infrared range with wavelengths selected to penetrate through the epidermis and dermis of the subject;
employing an intensity of the light to penetrate through the epidermis and the dermis to heat adipocytes in a portion of a subcutaneous fat layer of the subject;
concurrently applying a pulsed electromagnetic field to the volume of tissue that includes the subcutaneous fat layer; 
wherein the pulsed electromagnetic field has a field strength of not less than 10 Gauss and not more than 30 Gauss and has a magnetic pulse frequency of not less than 0.1 Hz and not more than 100 Hz; and
initiating adipocytes apoptosis and destroying adipocytes.

Claim 30 (Canceled)

Reasons for Allowance
Claims 11-29 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 11 when taken as a whole, comprising, in addition to the other recited claim elements, a field strength of between 10 Gauss and 30 Gauss and a frequency of between 0.1 Hz and 100 Hz.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 23 when taken as a whole, comprising, in addition to the other recited claim elements, a field strength of not less than 10 Gauss and not more than 30 Gauss and has a magnetic pulse frequency of not less than 0.1 Hz and not more than 100 Hz.
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 29 when taken as a whole, comprising, in addition to the other recited claim elements, a field strength of between 10 Gauss and 30 Gauss and a frequency of between 0.1 Hz and 100 Hz.
Close prior art for these amended claim elements are:
Schwarz (US 20170106201 A1) which teaches fat treatment with optical and magnetic energies in which the magnetic energy possesses a range of 0.1-7 Teslas and 0.1-700 Hz ([0002]; [0008]-[0010]; [0079]; [0087]; note that 1 Tesla = 10,000 Gauss). Note that the taught range of 0.1-7 Teslas does not meet the recited range of 10-30 Gauss.
Smith (US 20030069618 A1) teaches fat treatment with heat from infrared and magnetic energy with range of 100 to 2000 Gauss (Abstract; claims 1, 7-8, 13). Note that the taught range does not meet the recited range of 10-30 Gauss.
Sokolowski (US 10765880 B2) teaches magnetic field treatment of fat with the range of 0.01-4 Tesla (Abstract; claims 11, 22) but not optical/light treatment. Note that the taught range does not meet the recited range of 10-30 Gauss.
Greff (US 20130331637 A1) teaches magnetic field treatment of fat with range of .01-4 Gauss and 10-100 Hz ([0107]; claim 46) but not optical/light treatment. Note that the taught range does not meet the recited range of 10-30 Gauss.
Martello (US 6551234 B1) teaches magnetic field treatment of fat with range of 4,000-40,000 Gauss (claim 1) but not optical/light treatment. Note that the taught range does not meet the recited range of 10-30 Gauss.
Rauscher (US 20120109241 A1) teaches tissue treatment with electromagnetic field with range of 10-30 Gauss and 7.6 Hz ([0186]) for pain treatment and does not teach treatment for fat nor optical/light treatment. While this reference teaches settings within the recited ranges, this reference is for treating pain and does not teach fat treatment and so there would be no motivation for a person of ordinary skill in the art to combine with optical/light treatment of fat teaching(s) absent impermissible hindsight motivation since the intended treatment application is different.
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792